Mr. Justice Mekcur
delivered the opinion of the court, October 4th 1882.
It was clearly proved that Coyle killed Emily Myers. That fact is admitted. The only defence set up is that he was insane at the time.
The first specification assigned for error is that in referring to homicidal insanity the court cited approvingly a portion of the language of Mr. Chief Justice Gibson in Commonwealth v. Mosler, 4 Farr 264, in which it is said “ there may be an unseen ligament pressing on the mind, drawing it to consequences which it sees but cannot avoid, and placing it under coercion, which, while-its results are clearly perceived, is incapable of resistance. The doctrine which acknowledges this mania is dangerous in its relations and can be recognized only in the clearest cases. It ought to be shown to have been habitual or at least to have evinced itself m more than a single instance.”
The able argument of counsel has failed to convince us that this wras not a correct declaration of the law, or that it has since been ruled otherwise by this court. The validity of such a defence is admitted, but the existence of such a form of mania must not be assumed without satisfactory proof. Care must be taken not to confound it with acts of reckless frenzy. When interposed as a defence .to the commission of a high crime, its existence should be clearly manifest; such defence is based on an unsound state or condition of the mind, proved by acts and declarations of violence. It certainly is not requiring too much to hold that it shall be shown in more than a single instance. We know no later case in this state where the precise question has been ruled otherwise.
*579The second specification relates to the effect which shall be given to the attempt of the prisoner to take his own life. This attempt was made immediately after he had fired the shots which caused the death of his victim. The language objected to was not in answer to any point submitted, but appears in the general charge. The court said : “ It is, perhaps, proper to say to you, as matter of law, that even if you believe the prisoner really intended to take his own life, this would not be of itself evidence of insanity. It would only be a circumstance in the case to be considered by you in connection with other facts and circumstances, for the purpose of enabling you to determine the mental condition of the prisoner. The fact of the attempted suicide raises no presumption of insanity.”
The court was dealing with the question of attempted suicide only, and whether that alone was evidence of insanity. It adopted the very language used by the court below in American Life Insurance Company v. Isett’s administrators, and affirmed by this court in 24 P. F. Smith, 176. In Laros v. Commonwealth, 3 Norris 200, the defence was insanity. It was objected that the court below said to the jury : “ You cannot, however, infer insanity from the heinous and atrocious character of the crime, or to constitute it as an element in the proof of actual insanity.” The answer here was : “ The court did not mean to say that when proof of insanity is given, the horrid and unnatural character of the crime will lend no weight to the proof; but meant only that the terrible nature of the crime will not stand as the proof itself, or an element in the proof of the fact of insanity. There is a manifest difference between that which is actual evidence of a fact, and that which merely lends weight to the evidence which constitutes the proof. This is all the court meant.” So we understand the language used in the present case to mean, that the attempt to commit suicide, of itself, is not evidence of the fact of the insanity of the prisoner, and raises no legal presumption thereof; but may be considered by the jury with all the other facts and circumstances bearing on the questions of insanity. Suicide may or may not be evidence of insanity. Sometimes it may be evidence of a wicked and depraved lieai’t, familiar with crime ; at others, of despondency and discouragement; but perhaps more frequently of cowardice, of a lack of courage to face ignominy or public disgrace, or to submit to the punishment likely to be imposed on him.
The third specification presents more difficulty. In answer to a point submitted, the court charged : “ The law of the state is, that when the killing is admitted, and insanity or want of legal responsibility is alleged as an excuse, it is the duty of the defendant to satisfy the jury that insanity actually existed at the time of the act, and a doubt as to such insanity will not *580justify tbe jury in acquitting on that ground. The law pre~. sutnes sanity when an act is done, and that presumption can only be overthrown by clearly preponderating evidence.” Excluding the last sentence of this answer, it contains a clear and correct statement of the law. It is not sufficient cause for acquittal of one charged with crime, and defending under a plea of insanity, that a doubt is raised as to its existence. As sanity is presumed, when the fact of insanity is alleged it must be satisfactorily proved : Ortwein v. Commonwealth, 26 P. F. Smith 414 ; Lynch v. Same, 27 Id. 205. The question remains, what degree of proof is necessary to overthrow the presumption of sanity? The court said it can be “only by clearly preponderating evidence.” The court also (misled, it is said, by the language in the brief furnished it) cited the case of Brown v. Commonwealth, 28 P. F. Smith 122, as declaring to “ establish this defence (viz. insanity), it must be clearly proved by satisfactory and clearly preponderating evidence.” This is not the language of that case. It is demanding a higher degree of proof than the authorities require. It may be satisfactorily proved by evidence which fairly preponderates. To require it to “ clearly preponderate ” is practically saying it must be proved beyond all doubt or uncertainty. Nothing less than this will make it clear to the jury, and make them conclusively convinced. This is not required to satisfy the jury: Hiester v. Laird, 1 W. & S. 245. It is not necessary that the evidence bo so conclusive as to remove all doubt: Ortwein v. Commonwealth, supra; Brown v. Same, supra; Meyers v. Same, 2 Norris, 131; Pannell v. Same, 5 Id. 260. When one is on trial for his life, care must be taken that he receive from the court that due protection which the law has wisely thrown around him. Evidence fairly preponderating is sufficient.
We discover no error in the fourth specification.
Judgment reversed, and a venire facias de novo awarded.